Citation Nr: 0839447	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to January 
1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
tinnitus.  

In a June 2005 decision, the Board affirmed the RO's denial 
of the benefit on appeal.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court or CAVC).  In October 2007, the Court vacated that 
Board's decision and remanded the case to the Board for 
readjudication in compliance with its memorandum decision.  
The case is once again before the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2007).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.

The Court remanded the present appeal to the Board in October 
2007 for readjudication in compliance with its Memorandum 
Decision.  The Board finds that a supplemental medical 
opinion is necessary to clarify conflicting medical evidence 
prior to adjudication by the Board. 

The veteran's DD Form 214 shows that he was a tactical 
aircraft maintenance specialist in service, thereby 
indicating that he was exposed to noise from jet aircrafts in 
service.  Several audiograms are associated with the 
veteran's service treatment records.  Service treatment 
records also show that the veteran had surgical removal of 
cholesteatoma from the left ear in November 1990.  

A March 1991 post-service VA examination shows that the 
veteran felt that his hearing had decreased in the left ear 
and he complained that the ear felt "clogged up."  He did 
not describe any symptoms normally attributed to tinnitus, 
and the veteran's ears were found to be otherwise normal.  

Private treatment reports show that the veteran reported 
right temporal pain and left ear popping in January 2000.  A 
December 2002 private treatment report noted that the veteran 
had a 1993 tympanomastoidectomy for removal of a 
cholesteatoma.  The physician stated that the "running water 
sensation" and the "popping sensation" continued.  He 
noted that veteran worked as a pressman, but wore earplugs 
and ear protection.  

During a May 2003 VA examination, the veteran reported 
exposure to noise from F15 planes in service.  He reported 
having constant tinnitus and decreased hearing since his left 
tympanomastoidectomy in 1990.  The examiner did not provide a 
diagnosis or opinion.  During a June 2003 VA examination, the 
veteran reported hearing a mild buzzing in his left ear 
approximately once per day for up to 15 minutes.  He stated 
that he first noted it in 1994 and attributed it to his left 
ear surgery in 1990.  The examiner opined that because the 
veteran's tinnitus was first noticed in 1994, several years 
after separation from the military, it was not likely 
connected to his military service.  

The Board notes that there are inconsistencies in the 
veteran's reports of record.  During a December 2002 private 
evaluation, the veteran noted that he had surgery in 1993, 
while service treatment records show that his surgery was 
done in 1990.   In May 2003, the veteran reported having 
"constant tinnitus" since his 1990 tympanomastoidectomy; 
however, a June 2003 VA examination shows that he reported 
buzzing which occurred once per day for up to 15 minutes 
since 1994.  The Court, in its Memorandum Decision also found 
that the Board failed to adequately discuss the fact that the 
veteran in the May 2003 VA report stated that he had had 
tinnitus since the 1990 and the fact that the veteran 
reported to the private examiner in December 2002 that while 
he had worked as a pressman since service, he wore ear 
protection. 

Nonetheless, in light of the veteran's noise exposure in 
service, left ear tympanomastoidectomy for removal of a 
cholesteatoma, current complaints of buzzing in the left ear, 
and evidence of ear popping and running water sensations in 
the ear; the Board finds that an a medical expert opinion, 
which takes into consideration all the medical evidence of 
record, is necessary to clarify the etiology of any current 
diagnosis of tinnitus.

During the pendency of this appeal, the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). In the present appeal, the RO can cure any 
deficiency with respect to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should refer the case to an 
appropriate VA examiner for a medical 
expert opinion.  If the examiner 
indicates that he or she cannot respond 
to the Board's questions without 
examination of the veteran, the veteran 
should be afforded such.  The examiner 
should review the entire claims file.  
The examiner should state: 

(A)  Whether the veteran's tinnitus is 
at least as likely as not related to 
in-service noise exposure, and/or a 
left tympanomastoidectomy for removal 
of a cholesteatoma.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  
The examiner should specifically 
comment on the significance, if any, of 
the findings documented in the 
veteran's service treatment records; VA 
examinations completed in March 1991, 
May 2003, and June 2003, and a December 
2002 private treatment report.

The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at 
once.

3.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
